DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.

Examiner’s Statement of Reasons for Allowance
	The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 21, and 26. Specifically, the prior art of record does not teach the features of the claim limitations that include displaying a first subset of events and the a first event of the first subset of event includes a timestamp, in response to receiving a first selection associated with the first event, causing display of a first option that  is selectable to specify a relative time in relation to the timestamp of the first event, such that the GUI displays the first option concurrently with displaying the first subset of events, and in response to receiving a second selection that corresponds to the  first option, employing the GUI to cause display of a second subset of events based on a determination that timestamps included in the second subset of events  correspond to the relative time or the similar limitations in combination with the other limitations recited in the context of independent claims 1, 21, and 26.
The closest prior art of record, Smith et al. (U.S. PGPUB No. 2011/0099500 A1, hereinafter “Smith”) teaches systems and methods for viewing and manipulating historical network events. However, Smith does not teach the combined 
In addition, the prior arts of record do not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention would have integrated or modified the systems and methods for systems and methods for viewing and manipulating historical network events to incorporate the features of limitations disclosed above or similar limitations in combination with the other limitations as recited in the context of independent claims 1, 21, and 26.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER KHONG/Primary Examiner, Art Unit 2157